Ingraham, F. J.
The complaint is for certain property alleged to belong to the plaintiff, subsequently converted by the defendants.
The defendants, in their answer, allege want of knowledge or information sufficient to form a belief whether the property belonged to the plaintiff,—and then set up that the goods were delivered by the plaintiff to the defendants, and that defendants claim to hold them as securities for moneys advanced thereon by the defendants. The plaintiff moves to strike out the first part of the answer as irrelevant and redundant.
There can be no doubt that the clause referred to, by itself forms a good issue, and could not therefore be stricken out as irrelevant.
The addition of the second part of the answer does not have , the effect to render the former part irrelevant.
It may be, that on the trial, the proof of possession of the property and delivery of it to the defendants, as admitted in the answer, would be sufficient to make out a prima facie case of title on the part of the plaintiff; but it by no means would be conclusive. Without the denial of title, the admission would be perfect, and the defendants could not show such want of title. There may be many cases where a party is not the owner of property, and still obtains money by pledging it, and the defendant could in an action set up both defences. Take, for instance, the case of stolen property, on which the thief obtains a loan of money. The defence of money ad*328vanced upon it would be a good defence to an action brought by him for the recovery of it, but would not, by any means, estop the defendant from showing on the trial that the property had been stolen, and that the plaintiff was under no circumstances, entitled to the possession of it.
It may be that there is no foundation for the defence as to the plaintiff’s title, but the Code permits such a defence, and there is nothing in these papers which warrants me in saying that it is redundant or irrelevant.
Motion denied.